Title: To James Madison from George Joy, 16 September 1810 (Abstract)
From: Joy, George
To: Madison, James


16 September 1810, Gothenburg. Has not yet had an answer from Saabye to the enclosure. Reports that he has been mortified by rumors “that Mr. Joy had no authority and could therefore be of no use” in protecting American ships in the Baltic. Discusses the methods of determining commissions paid by mercantile houses and the reasons for his preference of another Copenhagen firm over Saabye’s. Stresses the importance of JM’s appointing a competent consul at Gothenburg to support his efforts.
